DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicant’s election of Invention IV, drawn to a method for testing for leaks of an anastomosis of claims 20, 22-23, 26-27, and 32 in the reply filed on 5/19/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim(s) 1, 3-5, 8-9, 11-13, 16-17, and 19 is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/19/21.
Claims 34 and 35 are both multiple dependent claims that depend on withdrawn claims.  As a result, these claims will be withdrawn as well because the method of claim 20 can be practiced by another and materially different apparatus such as, for example, a peristaltic pump, a needle, or a cannula.  Accordingly, claims 34-35 are withdrawn as well.  (Examiner’s Note: claims 34-35, if examined, would be objected to according to MPEP 608.01(n)(I)(B) as being improper multiple dependent claims).
Claim Objections
Claim 23 is objected to because of the following informalities: the claim fails to have punctuation.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 20, 22-23, 26-27, and 32 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 20, the terms “an anastomosis” and “an anastomosis” (line 2) are ambiguous.  It is unclear whether the same anastomosis is being referred to or different anastomoses.  The claim is examined under the former interpretation.
Dependent claim(s) 22-23, 26-27 and 32 fail to cure the ambiguity of independent claim 20, thus claim(s) 20, 22-23, 26-27, and 32 is/are rejected under 35 U.S.C. 112(b). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 20, 27, and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2006/0217637 to Leiboff et al. (hereinafter “Leiboff”) in view of U.S. Patent Application Publication No. 2015/0045725 to Smith et al. (hereinafter “Smith”).
For claim 20, Leiboff discloses a method for testing for leaks of an anastomosis (Abstract), the method comprising:
inserting an outlet of a delivery device into a lumen of an anastomosis of a bowel (para [0038]);
delivering a sufficient amount of air/fluid to the bowel (para [0038]);
distending the bowel when the air/fluid enters the bowel (para [0038]); and
retracting the outlet of the delivery device form the lumen of the anastomosis (para [0038]).
Leiboff does not expressly disclose that the sufficient amount of air is a sufficient amount of an acid and a sufficient amount of a base; and that the distending of the bowel is from a produced gaseous foam from the acid and the base.
However, Smith teaches delivering an acid (i.e., “citric acid”) (para [0021]) and a base (i.e., “sodium bicarbonate”) (para [0021]) to a patient’s bowel (the tool can be a colonoscope, which is a device for inserting into the rectum of a patient1, para [0025]); and that the distending of the bowel is from a produced gaseous foam2 from the acid and the base (para [0021]).
It would have been obvious to a skilled artisan to modify Leiboff such that the sufficient amount of air is a sufficient amount of an acid and a sufficient amount of a base; and that the distending of the bowel is from a produced gaseous foam from the acid and the base, in view of the teachings of Smith, for the obvious advantage of reducing procedural and post-procedural pain that can be associated with 
For claim 27, Leiboff further discloses repairing the anastomosis if the gaseous foam exits the anastomosis (para [0006], [0046], and/or [0141]-[0142]).
For claim 32, Leiboff, as modified, further discloses wherein the acid and the base are delivered into the cavity simultaneously (i.e., via 109) (Fig. 1A) (para [0021]).
Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leiboff in view of Smith, and further in view of U.S. Patent No. 4,197,316 to Yu et al. (hereinafter “Yu”).
For claim 22, Leiboff, as modified, further wherein the acid comprises C6H8O7  (para [0021]).
Leiboff and Smith do not expressly disclose wherein the acid comprises from 1 to 20 grams of C6H8O7 diluted from 1 to 15 ml of sterile water.
However, Yu teaches an acid that comprises 1 to 20 grams of C6H8O7 diluted from 1 to 15 ml of sterile water (col. 5, lines 35-39).
It would have been obvious to a skilled artisan to modify Leiboff wherein the acid comprises from 1 to 20 grams of C6H8O7 diluted from 1 to 15 ml of sterile water, in view of the teachings of Yu, because such amounts are suitable amounts to make the citric acid solution disclosed in Smith.
Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leiboff in view of Smith, and further in view of U.S. Patent No. 2013/0138132 to Phee et al. (hereinafter “Phee”).
For claim 23, Leiboff, as modified, further discloses wherein the base comprises NaHCO3 (para [0021]).
Leiboff and Smith do not expressly disclose wherein the base comprises from 1 to 20 grams of NaHCO3 diluted in from 1 to 15 ml of sterile water.
However, Phee teaches a base that comprises from 1 to 20 grams of NaHCO3 diluted in from 1 to 15 ml of sterile water (para [0180]).
3 diluted in from 1 to 15 ml of sterile water, in view of the teachings of Phee, because such amounts are suitable amounts to make the sodium bicarbonate solution in Smith.
Claim(s) 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leiboff in view of Smith, and further in view of U.S. Patent No. 2014/0081169 to Gerding et al. (hereinafter “Gerding”).
For claim 26, Leiboff and Smith do not expressly disclose wherein the molar ratio of the acid to base is from about 1:5 to about 5:1.
However, Gerding teaches wherein a molar ratio of an acid to base is from about 1:5 to about 5:1 (para [0123]-[0125]).
It would have been obvious to a skilled artisan to modify Leiboff wherein the molar ratio of the acid to base is from about 1:5 to about 5:1, in view of the teachings of Gerding, because such amounts are suitable amounts to produce a volume of gas.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LEE CERIONI whose telephone number is (313) 446-4818.  The examiner can normally be reached on M - F 8:00 AM - 5:00 PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/DANIEL L CERIONI/Primary Examiner, Art Unit 3791


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 See https://www.mayoclinic.org/tests-procedures/colonoscopy/about/pac-20393569#:~:text=A%20colonoscopy%20(koe%2Dlun%2D,inside%20of%20the%20entire%20colon; accessed 5/21/21, which states that “During a colonoscopy, a long, flexible tube (colonoscope) is inserted into the rectum.”
        2 See “What’s New, CO2?,” at page 2, under the heading “Foam Dome,” which recognizes that “…the amount of citric acid and baking soda in order to create just the right amount of foam….”